Citation Nr: 1820288	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Peyronie's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

In February 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.


The Veteran contends that his Peyronie's disease is related to physical trauma in service, or, in the alternative, is due to in-service exposure to Agent Orange.

Post-service VA treatment records reflect diagnosis and treatment of Peyronie's disease.  The Board notes that the Veteran's service treatment records include no complaints, findings, or diagnoses with respect to the claimed Peyronie's disease, nor do they indicate trauma to the genital area.  Moreover, Peyronie's disease is not a disability that is presumed to be due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

In a January 2015 written statement and during his February 2018 Board hearing, the Veteran indicated that his physicians have indicated that trauma played a likely causative role in his diagnosis of Peyronie's disease.  During the Veteran's hearing, he reported physical trauma during his service in Vietnam. He also noted that one physician told him that while many cases of Peyronie's disease were of unknown etiology, a lot of Vietnam veterans seem to have the disease, which he believes is suggestive of a relationship to Agent Orange exposure.

Given the foregoing, the Board finds that medical examination with opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In addition, a June 2014 VA treatment report reflects that the Veteran was also treated for Peyronie's disease by a private treatment provider.  While on remand, any pertinent treatment records should be obtained.

Finally, the Board notes that while the Veteran's service treatment records do identify service in Vietnam, his personnel records confirming the dates of service are not of record.  The Veteran's personnel file should be obtained and associated with the claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel records and associate it with the claims file.

2.  Assist the Veteran in associating with the claims folder updated treatment records, including updated VA treatment records.

The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to specifically include any private treatment providers of Peyronie's disease.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed Peyronie's disease by a urologist.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that Peyronie's disease had its onset in service, or is otherwise medically related to service, to include physical injury or Agent Orange exposure therein.  

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development it deems warranted.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




